11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:15-cr-00592-VC Document 74 Filed 12/27/19 Page 1of4

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, CASE NO. 15-CR-0592 VC
Plaintiff, )
) [PROPOSED] ORDER GRANTING PETITION
V. ) FOR AND WRIT OF HABEAS CORPUS AD
) PROSEQUENDUM
AHMADREZA AMIRI, )
Defendant.

 

 

 

Upon motion of the United States of America, and good cause appearing therefore, IT IS
HEREBY ORDERED that the request of the United States for issuance of the Writ of Habeas Corpus
Ad Prosequendum requiring the production of defendant AHMADREZA AMIRI before this Court on
the date stated in the Writ submitted, or as soon thereafter as may be practicable, is granted, and the Writ

shall be issued as presented.

DATED:

 

HON. THOMAS S. HIXSON
United States Magistrate Judge

PETITION FOR AND WRIT OF HABEAS CORPUS AD PROSEQUENDUM
Case No. 15-CR-0592 VC

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:15-cr-00592-VC Document 74 Filed 12/27/19 Page 2 of 4

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
THE PRESIDENT OF THE UNITED STATES OF AMERICA
TO: DONALD O’KEEFE, United States Marshal, Northern District of California, and /or any
of his authorized deputies, and the Jailor/Warden, Maguire Correctional Facility, 300 Bradford Street,

Redwood City, CA 94063:

Pursuant to the foregoing petition and order, the Jailor/Warden at Maguire Correctional Facility,
and/or any California Department of Corrections and Rehabilitations facility, is directed to release the
body of AHMADREZA AMIRI (DOB: 06/12/1984; booking number 785548.0, SMCSO 1128014), in
custody at the Maguire Correctional Facility, 300 Bradford Street, Redwood City, CA 94063, or any
other institution in the California Department of Corrections and Rehabilitations’ control, to the U.S.
Marshal who shall produce same before the Honorable Vince Chhabria, United States Magistrate Judge,
450 Golden Gate Avenue, San Francisco, California on February 11, 2020 at 10:30 a.m., or as soon

thereafter as practicable, in order that AMIRI may be sentenced in Case No. 15-CR-00592 VC.

DATED: CLERK, UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

By:

 

DEPUTY CLERK

PETITION FOR AND WRIT OF HABEAS CORPUS AD PROSEQUENDUM
Case No. 15-CR-0592 VC

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:15-cr-00592-VC Document 74 Filed 12/27/19 Page 3 of 4

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

MARISSA HARRIS (NYBN 4763025)
Assistant United States Attorney

150 Almaden Boulevard, Suite 900
San Jose, California 95113
Telephone: (408) 535-5061

FAX: (408) 535-5066

marissa. harris@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
) Case No. 15-CR-0592 VC

UNITED STATES OF AMERICA, )

_ ) PETITION FOR AND WRIT OF HABEAS

Plaintiff, CORPUS AD PROSEQUENDUM

Vv. )
AHMADREZA AMIRI,
Defendant.

 

 

 

TO: The Honorable Thomas S. Hixson, United States Magistrate Judge of the United States District

Court for the Northern District of California:

AHMADREZA AMIRI is currently in the custody of the Jailor/Warden of Maguire Correctional
Facility, 300 Bradford Street, Redwood City, CA 94063. AMIRI is awaiting sentencing before the U.S.
District Court for the Northern District of California in case number 15-CR-0592 VC, currently set for
February 11, 2020. While on pretrial release, Amiri was convicted of additional felony offenses and
was sentenced to a state jail term in San Mateo County in November 2019. His current projected release

date is March 21, 2020.

PETITION FOR AND WRIT OF HABEAS CORPUS AD PROSEQUENDUM
Case No. 15-CR-0592 VC

 

 
10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 3:15-cr-00592-VC Document 74 Filed 12/27/19 Page 4 of 4

Assistant United States Attorney Marissa Harris respectfully requests that this Court issue a Writ

of Habeas Corpus Ad Prosequendum for the person of prisoner AHMADREZA AMIRI, whose place of

custody or jail are set forth in the requested Writ, attached hereto. AMIRI is required for sentencing in

the above-entitled matter in this Court, and therefore petitioner prays that this Court issue the Writ as

presented.

Dated: December 27, 2019

Respectfully Submitted,

DAVID L. ANDERSON

United States Attorney

\ YOR.
MARISSA HARRIS
Assistant United States Attorney

 

PETITION FOR AND WRIT OF HABEAS CORPUS AD PROSEQUENDUM

Case No, 15-CR-0592 VC

 

 
